EXHIBIT 10.1

FIFTH AMENDMENT

TO THE

AMERICAN EXPRESS RETIREMENT RESTORATION PLAN

WHEREAS, pursuant to its delegation powers, the Compensation and Benefits
Committee (the “CBC”) of the Board of Directors of American Express Company (the
“Company”) has authorized the Senior Vice President Global Compensation &
Benefits of the Company generally to take certain actions with respect to the
American Express Retirement Restoration (the “Plan”) as he shall deem reasonably
necessary or appropriate; and

WHEREAS, the undersigned Senior Vice President Global Compensation & Benefits
deems it reasonably necessary and appropriate to amend the American Express
Retirement Restoration Plan (the “Plan’’) to make certain clarifying changes, as
set forth below; now

THEREFORE, the Plan is hereby amended effective as of the dates and in the
manner noted herein as set forth below:

l. Section 2.1(g) of the Plan is amended to add the following parenthetical
after the exclusion for non-qualified deferred compensation

“(this exclusion being intended to prevent duplication and to exclude other
types of nonqualified deferred compensation, but by way of clarification not
being intended to prevent Deferral Benefits from being taken from Base Salary or
the add-back of amounts contributed as Deferral Benefits when Company
contributions under this Plan are calculated as provided herein)”

2. Section 2.1(y) of the Plan is amended effective January 1, 2013 to read as
follows

(y) “Incentive Pay” means overtime, annual incentive cash awards from the
American Express Company 2007 Incentive Compensation Plan, and the amounts
listed on Schedule B. “Incentive Pay” shall not include lump-sum severance pay,
imputed income, long-term incentive pay, special awards pay, non-qualified
deferred compensation (this exclusion being intended to prevent duplication and
to exclude other types of nonqualified deferred compensation, but by way of
clarification not being intended to prevent Deferral Benefits from being taken
from Incentive Pay or the add-back of amounts contributed as Deferral Benefits
when Company contributions under this Plan are calculated as provided herein),
amounts classified hereunder as Base Salary, bonuses other than incentive pay,
serial severance pay, and Company contributions to other employee benefit plans
or to fringe benefit plans.

3. Schedule B of the Plan is amended effective January 1, 2013 by deleting “AEB
Bonus.”

 

Dated: 5/1/13

   

AMERICAN EXPRESS COMPANY

   

By:

 

/s/ David Karsiarz

   

Its:

 

SVP, Global Compensation & Benefits